Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33966 MAKO Surgical Corp. (Exact name of registrant as specified in its charter) Delaware 20-1901148 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2555 Davie Road, Fort Lauderdale, Florida 33317 (Address of Principal Executive Offices) (Zip Code) (954) 927-2044 (Registrants Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of each of the issuers classes of common stock as of July 29, 2010: Class Outstanding at July 29, 2010 Common Stock MAKO Surgical Corp. INDEX TO FORM 10-Q Page No. Part I  Financial Information Item 1 Financial Statements (unaudited) Condensed Balance Sheets as of June 30, 2010 and December 31, 2009 1 Condensed Statements of Operations for the three months and six months ended June 30, 2010 and 2009 2 Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009 3 Notes to Condensed Financial Statements 4 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures about Market Risk 24 Item 4 Controls and Procedures 24 Part II  Other Information Item 1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6 Exhibits 25 Signatures 26 Exhibit Index 27 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 i Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. MAKO SURGICAL CORP. Condensed Balance Sheets (in thousands, except share and per share data) (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventory Prepaids and other assets Total current assets Long-term investments Property and equipment, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation and employee benefits Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue ― 21 Total liabilities Stockholders equity: Preferred stock, $0.001 par value; 27,000,000 authorized; 0 shares issued and outstanding as of June 30, 2010 and December 31, 2009 ― ― Common stock, $0.001 par value; 135,000,000 authorized; 33,442,353 and 33,036,378 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively 33 33 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) 4 ) Total stockholders equity Total liabilities and stockholders equity $ $ See accompanying notes. 1 Table of Contents MAKO SURGICAL CORP. Condensed Statements of Operations (in thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, Revenue: Procedures $ Systems  RIO Systems  TGS, previously deferred ― ― Service and other Total revenue Cost of revenue: Procedures Systems  RIO Systems  RIO upgrades ― ― Systems  TGS, previously deferred ― ― Service and other Total cost of revenue Gross profit Operating costs and expenses: Selling, general and administrative Research and development Depreciation and amortization Total operating costs and expenses Loss from operations ) Interest and other income 64 67 Loss before income taxes ) Income tax expense 1 ― 47 5 Net loss $ ) $ ) $ ) $ ) Net loss per share  Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding  Basic and diluted See accompanying notes. 2 Table of Contents MAKO SURGICAL CORP. Condensed Statements of Cash Flows (in thousands, except share data) (Unaudited) Six months ended June 30, 2010 2009 Operating activities: Net loss $ (19,932 ) $ (15,309 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 1,092 996 Amortization of intangible assets 476 336 Stock-based compensation 2,930 1,866 Inventory write-down 1,107 265 Amortization of premium on investment securities 299 44 Loss on asset impairment 986 ― Changes in operating assets and liabilities: Accounts receivable (2,561 ) 489 Inventory (4,410 ) (4,577 ) Prepaid and other assets (599 ) (654 ) Other assets (6 ) 47 Accounts payable 508 (24 ) Accrued compensation and employee benefits (1,128 ) (694 ) Other accrued liabilities 1,881 (317 ) Deferred cost of revenue ― 3,608 Deferred revenue (118 ) (11,437 ) Net cash used in operating activities (19,475 ) (25,361 ) Investing activities: Purchase of investments (8,522 ) (14,701 ) Proceeds from sales and maturities of investments 22,830 1,025 Acquisition of property and equipment (1,997 ) (2,206 ) Acquisition of intangible assets (113 ) (150 ) Net cash provided by (used in) investing activities 12,198 (16,032 ) Financing activities: Deferred equity financing costs ― (56 ) Proceeds from employee stock purchase plan 322 206 Exercise of common stock options and warrants for cash 317 36 Payment of payroll taxes relating to vesting of restricted stock (236 ) (350 ) Net cash provided by (used in) financing activities 403 (164 ) Net decrease in cash and cash equivalents (6,874 ) (41,557 ) Cash and cash equivalents at beginning of period 17,159 62,547 Cash and cash equivalents at end of period $ 10,285 $ 20,990 Non-cash investing and financing activities: Transfers of inventory to property and equipment $ 733 $ 1,798 Issuance of stock for intangible asset 3,053 ― Receipt of 18,112 and 40,211 shares of common stock delivered in payment of payroll taxes as of June 30, 2010 and June 30, 3009, respectively 236 350 See accompanying notes. 3 Table of Contents MAKO SURGICAL CORP. Notes to Condensed Financial Statements June 30, 2010 (Unaudited) 1. Description of the Business MAKO Surgical Corp. (the “Company” or “MAKO”) is an emerging medical device company that markets its advanced robotic arm solution and orthopedic implants for minimally invasive orthopedic knee procedures called MAKOplasty®. The Company was incorporated in the State of Delaware on November12, 2004 and is headquartered in FortLauderdale, Florida. In February 2008, the Company’s common stock began trading on The NASDAQ Global Market under the ticker symbol “MAKO” in connection with the closing of its initial public offering. 2. Summary of Significant Accounting Policies Basis of Presentation In the opinion of management, the accompanying unaudited condensed financial statements (“condensed financial statements”) of the Company have been prepared on a basis consistent with the Company’s December31, 2009 audited financial statements and include all adjustments, consisting of only normal recurring adjustments, necessary to fairly state the information set forth herein. These condensed financial statements have been prepared in accordance with the regulations of the Securities and Exchange Commission and, therefore, omit certain information and footnote disclosure necessary to present the statements in accordance with accounting principles generally accepted in the United States of America. These quarterly condensed financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December31, 2009 (the “Form 10-K”). The results of operations for the three and six months ended June 30, 2010 may not be indicative of the results to be expected for the entire year or any future periods. Liquidity and Operations In executing its current business plan, the Company believes its existing cash, cash equivalents and investment balances and interest income earned on these balances will be sufficient to meet its anticipated cash requirements for at least the next twelve months. To the extent the Company’s available cash, cash equivalents and investment balances are insufficient to satisfy its operating requirements, the Company will need to seek additional sources of funds, including selling additional equity, debt or other securities or entering into a credit facility, or modifying its current business plan. The sale of additional equity and convertible debt securities may result in dilution to the Company’s current stockholders. If the Company raises additional funds through the issuance of debt securities, these securities may have rights senior to those of its common stock and could contain covenants that could restrict the Company’s operations and issuance of dividends. The Company may also require additional capital beyond its currently forecasted amounts. Any required additional capital, whether forecasted or not, may not be available on reasonable terms, or at all. If the Company is unable to obtain additional financing, the Company may be required to reduce the scope of, delay or eliminate some or all of its planned research, development and commercialization activities, which could materially harm its business and results of operations. Concentrations of Credit Risk and Other Risks and Uncertainties Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of cash and cash equivalents and investments.
